DETAILED ACTION

1.  The present application is being examined under the pre-AIA  first to invent provisions. 

2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered.
 
3.  Claims 1, 7, 13-14 and 17-24 are pending and under examination as they read on a method of treating a human patient suffering from inflammatory bowel disease comprising a formulation comprising anti-α4β7 antibody and a dose regimen.

4.  Applicant’s IDS, filed 10/11/2022, is acknowledged.

5.  The Terminal Disclaimer, filed 10/11/2022, is sufficient to overcome the NS-ODP rejections over 10143752, 10004808 or 16208294. 

6.  The Scholz declaration under 37 CFR §1.132, filed 10/11/2022,  is sufficient to overcome the NHS reference because Drs. Scholz and Fox conceived of intravenous infusion of the 300 mg dose of MLN002 and dosing regimen of MLN0002  before the purported publication date of the NHS reference.  

7.  The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

 This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).

8.  Claims 1, 7, 13, 14, and 17 -24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ClinicalTrials.gov NCT00783718 on 2008_11_02 or Reichert  (mAbs 2:1, 84-100; January/February 2010)  each in view of   Pastorelli et al (Expert Opin Emerg Drugs. 2009 September ; 14(3): 505–521)  and Fedyk et al (J. Crohn’s Colitis, 4 (suppl 1) Abstract Oral 9 (Feb. 2010)) or  Parikh et al (Gastroenterology 138(5) 1,: S145-S146, April 27, 2010, of record) or  Fasanmade et al (Eur J Clin Pharmacol (2009) 65:1211-1228) and optionally Mould et al (BioDrugs. 2010 Feb 1;24(1):23-39).


 ClinicalTrials.gov NCT00783718 on 2008_11_02, teaches the use of Vedolizumab (MLN0002) (comprising the claimed sequences of SEQ ID NO: 2 and 4) in the induction and maintenance of clinical response and remission in patients with moderate to severe ulcerative colitis. Vedolizumab (MLN0002) is given at weeks 0, 2, 6 and then at 4-week intervals, or 8-week intervals for up to one year in human age 18-80.  The NCT `718 further teaches that the inclusion criteria for patient must meet all the following (1) diagnosed with moderately to severely active ulcerative colitis; (2)  Demonstrated, over the previous 5 year period, an inadequate response to, loss of response to, or intolerance of at least one conventional therapy as defined by the protocol.  (3) May be receiving a therapeutic dose of conventional therapies for IBD as defined by the protocol.  The ClinicalTrials teaches that the primary outcome measures proportion of patients with clinical response on week 6, and in clinical remission on week 52.

Reichert teach that three ongoing Phase 3 studies are now evaluating the safety and efficacy of vedolizumab in UC and Crohn disease. In the placebo-controlled GEMINII study (NCT0078718), adult (human) patients (18 to 80 years) with moderate to severe UC are administered vedolizumab (exact dosing information not provided) at weeks 0, 2, 6 and then 4- or 8-week intervals for up to 1 year. The primary outcome measures are proportion of patients with clinical response at week 6, and clinical remission at week 52. Enrollment is estimated at 826; the estimated completion date is October 2011. The placebo-controlled GEMINI II study (NCT00783692) has a similar design, and will establish the safety and efficacy of vedolizumab for the induction and maintenance of clinical response and remission in patients with moderate to active Crohn disease (page 90, left col., 2nd ¶).  Reichert teaches patients were iv (i.e., infusion) administered the drug at 2 (140 mg), 6 (420mg) or 10 mg/kg (700 mg) doses, or placebo, on days 1, 15, 29 and 85. From day 29 to day 253, the percentage of patients who responded was consistently greater than 50% as assessed by partial Mayo score (a noninvasive outcome measure); placebo responses were in the 22–33% range (page 90, left col., 1st ¶).  

The reference teachings differ from the claimed invention only in the recitation of 300 mg dose and the human patient had an inadequate response or intolerance to azathioprine or 6-mercaptopurine in claims 1 and 7.


Fedyk et al teach that Vedolizumab (former versions: MLN0002, MLN02, LDP-02) is a humanized monoclonal antibody in Phase 3 clinical development for UC and CD that utilizes a more selective mechanism of action, targeting of the gastrointestinal-homing integrin α4ß7.
Fedyk et al teach IV administration of vedolizumab at 10, 30 or 100 mg/kg (~2-, 7- and 23-fold higher than the clinical dose (i.e., the clinical dose is ~5 mg/kg (350 mg), 4.3 mg/kg (i.e., 300 mg), and 4.3 (i.e., 300mg) mg/kg, respectively, for 70 Kg average person is 300 mg) once every 2 weeks for ≤ 6 months to Cynornolgus macaques was well tolerated. Vedolizumab at l00 mg/kg saturated the α4ß7 integrin for ≤ 9 months and decreased the frequency of lymphocytes expressing the ß7 integrin in the gastrointestinal (GI) tract.  Further, Vedolizumab did not affect systemic adaptive immune responses (IgM or IgG T cell-dependent antibody responses [TDAR]) to the neoantigen KLH or an innate immune response (cytolysis of targets by natural killer cells) after 10 weeks of exposure. In contrast, a single dose of the dual Integrin (α4ß1/α4ß7) antagonist natalizumab at 10 or 30 mg/kg (~2- and 7-fold higher than the clinical dose, i.e., 4.3 mg/kg, ~300mg for 70 kg average person) to Cynornolgus macaques induced leukocytosis and splenic abnormalities and suppressed an adaptive immune response (IgM TDAR to KLH). In humans, natalizumab is associated with an opportunistic viral brain infection, progressive multifocal leukoencephalopathy, which is postulated to be due to suppression of adaptive immunity.

Parikh et al teach FACS analysis of total leukocytes and lymphocytes from normal individuals who received a single IV dose of vedolizumab 300 mg to assess the presence of JC viremina. (see abstract).

Pastorelli et al teaches that conventional IBD therapy includes steroids and 5-ASA, Azathioprine, 6-mercaptpurine, infliximab, cyclopsporine (see Table 1).  Pastorelli teaches that the therapeutic approach to a disease flare-up consists of a ‘step-up’ strategy, starting with a first-line therapy, generally characterized by decreased toxicity, and climbing stepwise up the ‘treatment pyramid’ towards more potent (and potentially toxic) drugs if response to previous medications fails. The current artillery of drugs commonly used to treat UC are the aminosalicylates, the steroids, the immunomodulators and the biologics (see Section 3 and Table 1).  Pastorelli et al teach two large studies, namely the Active Ulcerative Colitis trial 1 and 2, clearly demonstrated infliximab effectiveness in UC patients who were refractory or intolerant to standard therapy.  Pastorelli et al teach that two different kinds of immunomodulators can be used in the treatment of UC, specifically, thiopurines and cyclosporine. Thiopurine analogues, including azathioprine and 6-mercaptopurine, are the most commonly prescribed immunomodulators for the treatment of UC. The clinical indication of thiopurines is in the maintenance of remission, particularly in patients requiring frequent courses of corticosteroids. Unfortunately, the use of thiopurines is complicated by several deleterious side effects, both dose-independent and dose-related, that may lead to drug discontinuation [23]. In addition, it has been suggested that long-term administration of thiopurine may correlate with an increased risk of developing lymphoma; however, this issue remains quite controversial and existing data are conflicting [26], despite a recent meta-analysis showing a fourfold increase of risk in IBD patients taking thiopurines in comparison to patients not treated with immunomodulators (see section 3.3 and Table 1).   Table 1 indicates that 6-mercaptpurine is not suitable in a subset of patients because of intolerance/side effects (page 507).  Pastorelli et al teaches that although corticosteroids are quite effective in achieving remission, their long-term use is burdened by the occurrence of various side effects, sometimes severe and irreversible (see Section 3.2).  Pastorelli et al teach that vedolizumab, another anti-integrin antibody, has been developed and tested on UC patients. This antibody selectively blocks the α4ß7 integrin, a dimer that is specific for intestinal homing. A multi-center, double-blind, placebo-controlled trial on 181 active UC patients showed clinical response, defined as a 3 point improvement in UC clinical score, in 59% of treated patients and in 33% of patients receiving placebo, and a remission rate equal to 32% in the drug group, and to 14% in the placebo group. Moreover, a large number of patients in the treatment group achieved endoscopic remission in comparison to the placebo group (page 9, 3rd ¶).

Those skilled in the art would have a reason to target the subset of  UC patients who are refractory or intolerant to conventional therapies including immunomodulators such as azathioprine and 6-mercaptopurine taught by Pastorelli with vedolizumab because vedolizumab has potential therapeutic value in UC treatment which would be beneficial to all UC patients taught by Pastorelli, Clinical trial.gov (NCT `718) and Reichert with the clinical fixed dose of a 300 mg regimen taught by Fedyk et al and Parikh et al.   Given that vedolizumab is available as therapeutic target for all UC patients by virtue of its highly selective capacity to block lymphocyte migration to inflamed area of gut.  Sound scientific reasoning would lead the ordinarily skilled artisan to have a reasonable expectation of success in creating an effective treatment to those who are refractory or intolerant to those immunomodulators by providing vedolizumab because vedolizumab equally effective medication for all UC patients and the prior art discloses more than one alternative way to treat UC and new treatment option for UC.

Those skilled in the art would have a reason to modify the teachings of ClinicalTrials.gov and Reichert to administer the clinical dose of vedolizumab of 300 mg administered via intravenous infusion in the treatment of UC because the 300 mg of vedolizumab is considered the clinical dose and because the Fedyk et al and Parikh et al explicitly suggested the same dose treatment.  

The recited outcome “clinical response and clinical remission of ulcerative colitis are achieved in the human patient” would naturally and necessarily flow from inhibition of α4ß7 by administering Vedolizumab.  Accordingly, the prior art teaches the same method with the same dosing regimen, the product used in the reference method are the same as the claimed method. Therefore “clinical response and clinical remission of ulcerative colitis are achieved in the human patient” would naturally and necessarily flow from inhibition of α4ß7 inhibitor, Vedolizumab in the maintaining clinical remission of moderately to severely active UC.  

Although the references does not teach the VL and VH sequences from the vedolizumab (MLN0002) monoclonal antibody, these are intrinsic properties of the vedolizumab (MLN0002) antibody. Also, it is an inherent property of the vedolizumab (MLN0002, LDP-02).

With respect to amended claims 1 and 7,  Vedolizumab (MLN0002) is an IgG1 isotype.

Claims 17-18 are included because they recite a conditional clause.  The claims read on patients that would/not experience a return of the claimed symptoms.

Claims 19-20 are included because the ClinicalTrials document teaches that patients can be between 18-80 years old. The claimed “65 years or older” human patient are within the referenced age group.

Claims 23-24 are included because it would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal infusion time of vedolizumab antibody because infusion time is an art-recognized result-effective variable which would have been routinely determined and optimized in the pharmaceutical art. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955). see MPEP §§ 2144.05 part II.A.

Moreover, Fasanmade et al. teaches that the availability of two randomized clinical trials in the same patient population allowed a thoroughly developed population PK analysis of infliximab in patients with UC. A two-compartment PK model provided reliable PK parameter and covariate effect estimation for infliximab (see page 1221, under Discussion, 1st ¶). Fasanmade et al. uses population pharmacokinetics for Infliximab concentration-time data were analyzed using NONMEM (Version VI, Level 1; ICON Development Solutions, Ellicott City, MD, USA) (see abstract, page 1213, right col., top ¶ and 1st ¶ under Population pharmacokinetic model development). Fasanmade et al teaches univariate models including weight on CL (clearance), weight on V2 (volume of distribution for the peripheral compartment) and weight on V1 (volume of distribution for the central compartment). Table 4 shows the impact of some of the covariates on the OFV of population PK model when each covariate was tested on each of the PK parameters. Fasanmade et al. teaches that it is apparent from the final model that body size is an important determinant of infliximab exposure. Body weight influences V1 (with a power factor of 0.54) but not CL. A limitation in this analysis to exploring a variety of body size parameters was the absence of patient height data. This prevented a precise computation of body-size parameters such as body mass index, lean body weight, or body surface area (page 1222, right col., top ¶). Fasanmade et al teaches that a body weight-adjusted dosing (as is approved for infliximab) is necessary to allow equivalent exposure among all patients to mitigate a possible weight-related influence of infliximab exposure (p 1223, left col, top ¶). Fasanmade teaches modeling the effect of weight on antibody clearance. (1220, Table 4).

Mould et al teach that there are several potential dose regimens that can be employed for mAbs: (i) a flat dose, where subjects all receive the same dose; (ii) an individualized dose, which usually involves a bodyweight or BSA-based dose; and (iii) a Bayesian individualized dose, where the dose is adjusted using a nomogram or the subject’s individual concentration or response measurement (see section 3.2). Mould et al teach that for drug X, where weight was not an important predictor of clearance, a flat dose provides a uniform drug exposure (AUC= 83.6 mg* day/L) seen by a single curve in figure 5a. When weight-based dosing was considered for drug X, AUC for heavier subjects increased, as drug clearance was independent of weight (figure 5b). Conversely, for drug Y where weight does affect clearance, AUC decreased with weight when a flat dose was used (figure 5c) and can be ‘normalized’ by giving a weight-based (e.g. 0.5 mg/kg) dose (figure 5d) (see section 3.2). Mould et al point that Wang et al. compared flat dosing to body size-based dosing for several approved mAbs. This work suggests that the choice between a flat or body size-based dose is dependent on the pharmacokinetic behavior of each mAb and the pharmacokinetic variability. Mould presents Table I, which indicates that eleven of the twenty-six listed monoclonal antibodies have been used with flat dosing. (pages 25-26). Table I shows a listing of the reported pharmacokinetics and the effect of bodyweight on clearance for may marketed mAbs.

Fedyk, Parikh, Mould, along with Fasanmade, demonstrates that not only were the criteria for flat dosing known in the art, it was known that these criteria had been met for several other antibodies. The claimed anti-α4β7 antibody was not the first antibody to be found appropriate for flat dosing.

Fedyk, Parikh. Fasanmade and Mould references indicate that flat dosing had previously been considered, and used, with antibody therapies and Fasanmade et al reference provides a framework for determining whether antibody clearance is affected by body weight. Thus, those of ordinary skill in the art would have had a reasonable expectation of success in using the claimed VDZ antibody at a flat dose.

The preponderance of the evidence establishes that the selection of the dose and dosing schedule would have been a routine optimization of the therapy outlined in Fasamade et al which would have been achievable through the use of standard population pharmacokinetics using NONMEM analysis.

It would have been obvious to one of ordinary skill in the art at the time Applicants’ invention was made to determine all operable and optimal concentrations of VDZ antibody because concentration is an art-recognized result-effective variable which would have been routinely determined and optimized in the pharmaceutical art. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955). see MPEP §§ 2144.05 part II.A. It would be conventional and within the skill of the art to identify and determine the optimum dose and timing of administration protocols to treat IBD. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955). see MPEP § 2144.05 part II A.

Determining the fixed dose formulation of a drug such as VDZ is based on a pharmacokinetic and computer modeling analysis such as the one disclosed by Fasanmade et al. Both pharmacokinetic and computer modeling simulations are known in the art at the time the invention was made. Those skilled in the art would apply the know methods of determining fixed dose formulation of vedolizumab, and the result would have been expected.

It would have been obvious to one of ordinary skill in the art at the time of the invention to administer 300 mg vedolizumab of the ClinicalTrials.gov NCT00783718 and  Reichert in view of Fedyk, Parikh, Mould and Fasanmade references,  to taper, reduce and/or eliminate the need for azathioprine or 6-mercaptopurine therapy taught by the Pastorelli reference with reasonably expectation of success reduce/ tapered / eliminate dose of azathioprine or 6-mercaptopurine to a patient suffering from refractory IBD such as UC who is intolerant or unresponsive to azathioprine or 6-mercaptopurine. One of ordinary skill in the art would have been motivated to use vedolizumab to reduce / taper /eliminate the dose of steroids because Pastorelli et al teach that azathioprine or 6-mercaptopurine produce serious side effects and should therefore be tapered /eliminated. Would motivate one skill in the art to administer vedolizumab to reduce or eliminate the need for azathioprine or 6-mercaptopurine because azathioprine or 6-mercaptopurine and anti-α4β7 antibodies are used for treating the same inflammatory diseases and thus can be substituted for each other. One of ordinary skill in the art would have reasonably expected success reducing / tapering /diminishing the dose of azathioprine or 6-mercaptopurine because it is within the ordinary level of skill in the art to substitute one drug for another when both drugs are useful for the same indication. The teachings of the prior art are fairly suggestive of the instantly claimed methods.
The recited outcome “clinical response and clinical remission of moderately to severely active ulcerative colitis are achieved in the human patient” would naturally and necessarily flow from inhibition of α4β7 by administering vedolizumab.  The combined reference teach the same method with the same dosing regimen, the product used in the reference method are the same as the claimed in the claimed method.  Therefore, “clinical response and clinical remission of moderately to severely active ulcerative colitis are achieved in the human patient” would naturally and necessarily flow from inhibition of α4β7 inhibitor, vedolizumab in the method of maintaining clinical remission of moderately to severely active ulcerative colitis.
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant’s arguments, 10/11/2022 filed, have been fully considered, but have not been found convincing.

Applicant submits that there are no data provided in either reference with respect to the cited dosing regimen, as each reference merely provides a clinical plan but does not report any results. Neither reference teaches the specific claimed subpopulation of patients who had an inadequate response to or intolerance to azathioprine or 6- mercaptopurine. Thus, one of ordinary skill would have no expectation of success that the regimens described therein could achieve a clinical response and remission of UC in the claimed patient subpopulation.

However, one cannot show non-obviousness by attacking references individually where the rejections are based on a combination of references.  In re Young 403 F.2d 759, 150 USPQ 725 (CCPA 1968).

Applicant submits that the Office cites to the response rates reported in Reichert for other trials, but these trials are not described for treating moderately to severely active UC. Further, Reichert does not teach clinical remission rates from these trials. Thus, one of ordinary skill would not extrapolate said data to the claimed subpopulation, nor would they have an expectation of success that clinical remission or a clinical response in this patient type could be achieved.

However, Reichert teach that three ongoing Phase 3 studies are now evaluating the safety and efficacy of vedolizumab in UC and Crohn disease. In the placebo-controlled GEMINII study (NCT0078718), adult (human) patients (18 to 80 years) with moderate to severe UC are administered vedolizumab (exact dosing information not provided) at weeks 0, 2, 6 and then 4- or 8-week intervals for up to 1 year. The primary outcome measures are proportion of patients with clinical response at week 6, and clinical remission at week 52. Enrollment is estimated at 826; the estimated completion date is October 2011. The placebo-controlled GEMINI II study (NCT00783692) has a similar design, and will establish the safety and efficacy of vedolizumab for the induction and maintenance of clinical response and remission in patients with moderate to active Crohn disease (page 90, left col., 2nd ¶).  Reichert teaches patients were iv (i.e., infusion) administered the drug at 2 (140 mg), 6 (420mg) or 10 mg/kg (700 mg) doses, or placebo, on days 1, 15, 29 and 85. From day 29 to day 253, the percentage of patients who responded was consistently greater than 50% as assessed by partial Mayo score (a noninvasive outcome measure); placebo responses were in the 22–33% range (page 90, left col., 1st ¶).  

Further, one cannot show non-obviousness by attacking references individually where the rejections are based on a combination of references.  In re Young 403 F.2d 759, 150 USPQ 725 (CCPA 1968).

Applicant submits that neither Reichert or NCT `718 reference describes a 300 mg dose, there are other differences as well. Neither reference discloses a fixed dose - let alone a 300 mg fixed dose - as required by the claimed invention. Further, neither reference provides any motivation or teaching to modify the disclosed effective weight-based doses of Reichert to arrive at a fixed- dose regimen. The alleged fixed doses suggested by the Office at page 4 of the Office Action, i.e., 140 mg, 420 mg and 700 mg, have been derived by the Office, as Reichert only teaches weight-based doses of 2 mg/kg, 6 mg/kg and 10 mg/kg, and thus there were different total doses for each patient.

The Examiner agree that the neither Reichert or NCT `718 reference describes a 300 mg dose. However, the Examiner provided secondary references to show that 300 mg of VDZ was either known by Fedyk and Parikh references at the time the invention was made or would have been obvious to arrive to the flat dose of 300mg regimen of VDZ as claimed in view of Mould and Fasanmade references.

Applicant submits that Reichert and NCT00783718 are also each silent with respect to treatment of the specific subpopulation of UC patient recited in the amended claims, i.e., a human patient who had an inadequate response to or intolerance to azathioprine or 6-mercaptopurine.
The examiner agrees and provides Pastorelli to address the specific subpopulation of UC patients who had an inadequate response or intolerance to azathioprine or 6-mercaptopurine.

Applicant submits that the Office alleges Fedyk teaches that “the clinical dose” of vedolizumab is 300 mg.‘ This is clear error. Fedyk makes no mention of a clinical dose of vedolizumab being 300 mg, let alone 300 mg to treat a human patient with IBD. The claims require a fixed 300 mg dose. There is no indication in Fedyk what the “clinical dose” is, and, more specifically, whether the “clinical dose” is a fixed dose. To the contrary, Fedyk discloses that the weight-based 10, 30 and 100 mg/kg doses in healthy macaques are “approximately 2-, 7- and 23-fold higher than the clinical dose, respectively,” indicating that the “clinical dose” disclosed in Fedyk is a weight-based dose. Thus, Fedyk does not teach a 300 mg dose of vedolizumab. Therefore, the combination of NCT00783718 and/or Reichert, and Fedyk fails to disclose, teach, or suggest the claimed methods, as amended.

This is not found persuasive because the “clinical dose” of a 300 mg of vedolizumab implicitly expressly in the prior of Fedyk.  Applicant fails to show the error in the Examiner’s calculation in arriving to the “clinical dose” of a 300 mg of vedolizumab from the teachings of Fedyk. For an average person of 70kg, the weight-based doses of 10, 30 and 100 mg/kg which are ~ 2-, 7- and 23-fold higher than the clinical dose, would be 5X70kg, 4.3X70kg and 4.3X70Kg which would result in the “clinical dose” of  350mg, 300mg and 300mg of vedolizumab, respectively.  

Applicant submits that the Office also cites to Pastorelli for allegedly teaching that immunomodulators such as azathioprine and 6-mercaptopurine were known to have side effects for treating UC. The Office suggests at page 6, second para. that one of ordinary skill would have been motivated to replace azathioprine and 6- mercaptopurine with vedolizumab based on the teachings of Pastorelli. Applicant respectfully disagrees.

Applicant submits that Pastorelli provides a review of current and future IBD therapies. At page 507, Table 1, Pastorelli provides a list of existing treatments, including aminosalycilates, steroids, a low bioavailability steroid, azathioprine, 6-mercaptopurine, cyclosporine, infliximab, and leukocytoapheresys. “Usually well tolerated” is listed in Table | as a “Pro” for azathioprine and 6-mercaptopurine. A “Con” listed in Table 1 is that some patients may have “‘intolerance/side effects”. The Office suggests that this lack of tolerance would motivate one of ordinary skill to select vedolizumab — out of a list of numerous new therapies — to treat the claimed subpopulation of patients. This is not plausible, however, as there is nothing in Pastorelli that suggests vedolizumab is an alternative to the specific group of patients who are intolerant to azathioprine and 6- mercaptopurine. Pastorelli mentions twenty-one new treatments in Table 2 at pages 510-511, including vedolizumab. There is no reason why one of ordinary skill would first select patients having intolerance to azathioprine and 6-mercaptopurine and then substitute azathioprine and 6-mercaptopurine with vedolizumab out of the twenty-one new treatments provided in Table 2.


This is not found persuasive because the those skilled in the art would have a reason to target the subset of  UC patients who are refractory or intolerant to conventional therapies including immunomodulators such as azathioprine and 6-mercaptopurine taught by Pastorelli with vedolizumab because vedolizumab as potential therapeutic value in UC treatment which would be beneficial to all UC patients taught by Pastorelli, Clinical trial.gov (NCT `718) and Reichert with the clinical fixed dose of a 300 mg regimen taught by Fedyk et al and Parikh et al.   Given that vedolizumab is available as therapeutic target for all UC patients by virtue of its highly selective capacity to block lymphocyte migration to inflamed area of gut.  Sound scientific reasoning would lead the ordinarily skilled artisan to have a reasonable expectation of success in creating an effective treatment to those who are refractory or intolerant to those immunomodulators by providing vedolizumab because vedolizumab equally effective medication for all UC patients and the prior art discloses more than one alternative way to treat UC and new treatment option for UC.

Applicant asserts that the combined teachings of NCT00783718 and/or Reichert, with Fedyk and Pastorelli fail to disclose, teach, or suggest the claimed methods, as amended. Independent claims 1 and 7 require that the method therein achieves a clinical response and remission of moderately to severely active UC in the human patient. At page 6, the Office indicates that achieving clinical response and remission is “naturally and necessarily” flowing “from inhibition of α4β7 by administering Vedolizumab.” Applicant respectfully disagrees. The claimed method is not merely inhibiting α4β7 using an anti-α4β7 antibody.

Applicant points to In Sanofi v. Watson Laboratories. Inc., the Federal Circuit affirmed that a claim that required specific method steps for the purpose of “decreasing a risk of cardiovascular hospitalization” was nonobvious. Citing to the Federal Circuit’s decision in Sanofi v. Watson Laboratories. Inc., the PTAB in Mylan Laboratories Ltd., v. Aventis Pharma S.A. (IPR2016-00712) (2019)) stated “[t]he court concluded that showing a reasonable expectation of success required proving that a person of ordinary skill in the art “would...have had a reasonable expectation that [the recited method] would reduce the risk of cardiovascular hospitalization.’...The Federal Circuit affirmed that this was the correct standard to apply.” Applicant submits that  the claimed invention provides methods that achieve a clinical response and clinical remission in specific patients having moderately to severely active UC. Based on the combined teachings of the cited prior art, one of  ordinary skill would not have a reasonable expectation of success that the claimed method would achieve clinical response and clinical remission in patients having moderately to severely active UC who also had intolerance to or inadequate response to prior treatment with azathioprine or 6-mercaptopurine.

However, obviousness does not require actual performance of suggestions in a disclosure. Rather, the court has determined that the availability of specific instructions to achieve the claimed subject matter can form the basis for reasonable expectation of success. In Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1367-68 (Fed. Cir. 2007).  Obviousness does not require absolute predictability but only the reasonable expectation of success. See In re Merck and Company Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986); and In re O'Farrell, 7 USPQ2d 1673 (Fed. Cir. 1988). MPEP 2143.02. Kubin stated that, "[r]esponding to concerns about uncertainty in the prior art influencing the purported success of the claimed combination, this court [in O 'Farrell] stated: '[o]bviousness does not require absolute predictability of success.., all that is required is a reasonable expectation of success."' In re Kubin, 561 F.3d 1351, 1360 (Fed. Cir. 2009) (citing In re O'Farrell, 853 F.2d 894, 903-904 (Fed. Cir. 1988)). Applicants have not established, with sufficient evidence, that the combination would have been unreasonable. 

It remains the Examiner’s position that the recited outcome “clinical response and clinical remission of ulcerative colitis are achieved in the human patient” would naturally and necessarily flow from inhibition of α4ß7 by administering Vedolizumab.  Accordingly, the prior art teaches the same method with the same dosing regimen, the product used in the reference method are the same as the claimed method. Therefore “clinical response and clinical remission of ulcerative colitis are achieved in the human patient” would naturally and necessarily flow from inhibition of α4ß7 inhibitor, Vedolizumab in the maintaining clinical remission of moderately to severely active UC.  

9.  No claim is allowed.

10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

November 14, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644